DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/KR2018/016706 filed on December 27, 2018.
A preliminary amendment was filed by the applicant on February 5, 2020.

Drawings
The replacement drawings were received on February 5, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 10, 2019, July 7, 2020, June 17, 2021 and December 17, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 4, the phrase (through-hole) is disclosed in parentheses, and is thus considered to be indefinite language.  The use of parentheses in the claims is reserved for reference characters only.
Claim 6 depends from claim 4, and is thus also rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daewoo Shipbuilding & Marine (KR 20130075259 A) in view of Kyung Dong One Corp. (KR 20170071623 A).
Daewoo Shipbuilding & Marine (KR 20130075259 A) discloses a membrane type insulation box for a cargo hold of a liquid natural gas (LNG) vessel, said insulation box being comprised of a secondary insulation layer, defined as Part #120, that is disposed against an inner wall of a cargo tank, and a primary insulation layer, defined as Part #110, that is disposed at a liquefied gas side or interior of said cargo tank, where said secondary insulation layer is comprised of a plurality of panels that are stacked in a multilayer structure, as shown in Figures 4-5.  A panel securing unit is provided for securing said plurality of panels.  A lower panel securing portion for corner securing is disposed on the four corners of a lower panel, as shown in Figure 2.
Daewoo Shipbuilding & Marine (KR 20130075259 A), as set forth above, discloses all of the features claimed except for the use of a secondary insulation layer comprised of a plurality of panels that are separately stacked in a multilayer structure in a thickness direction such that upper and lower panels are arranged to intersect each other.
Kyung Dong One Corp. (KR 20170071623 A) discloses a structure for connecting insulation panels for an LNG storage tank, as shown in Figures 1-2, where  a plurality of panels, defined as Parts #6a-b, are alternately stacked in a multilayer structure in a thickness direction such that upper and lower panels are arranged to intersect each other, as shown in Figure 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a plurality of insulation panels that are alternately stacked in a multilayer structure in a thickness direction such that upper and lower panels are arranged to intersect each other, as taught by Kyung Dong One Corp. (KR 20170071623 A), in combination with the membrane type insulation box as disclosed by Daewoo Shipbuilding & Marine (KR 20130075259 A) for the purpose of providing a membrane type insulation system with a secondary insulation layer having a plurality of panels that are alternately stacked in a multilayer structure and arranged to intersect each other so as to prevent heat loss from a gap between panels at the exterior of an LNG storage tank.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Daewoo Shipbuilding & Marine (KR 20130075259 A) in view of Kyung Dong One Corp. (KR 20170071623 A), and further in view of Daewoo Shipbuilding & Marine (KR 20170050586 A).
Daewoo Shipbuilding & Marine (KR 20130075259 A) in combination with Kyung Dong One Corp. (KR 20170071623 A) shows all of the features claimed except for the use of a lower panel securing portion for center securing that is disposed at a center of a lower panel.
Daewoo Shipbuilding & Marine (KR 20170050586 A) discloses a membrane type insulation system for an LNG fuel container and a cargo hold, as shown in Figures 3 and 5, said insulation system being comprised of a secondary insulation layer, defined as Part #130, a primary insulation layer, defined as Part #110, and a securing portion, defined as Part #150, where said primary and secondary insulation layers have a plurality of panels that are alternately stacked in a multilayer structure and arranged to intersect each other, as shown in Figure 5, and where said securing portion is for center securing and is disposed at a center of a secondary insulation layer panel.  Said primary insulation layer is comprised of a composite of plywood, an insulation material, and a composite material.  Said primary insulation layer also has 20% or less of the thickness of said secondary insulation layer.  Said primary insulation layer also has a sandwich structure of polyurethane foam that is reinforced with glass fiber and plywood, as described in the Abstract.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a lower panel securing portion for center securing that is disposed at a center of a lower panel of a membrane type insulation system, as taught by Daewoo Shipbuilding & Marine (KR 20170050586 A), in combination with the membrane type insulation box as disclosed by Daewoo Shipbuilding & Marine (KR 20130075259 A) and the teachings of Kyung Dong One Corp. (KR 20170071623 A) for the purpose of providing a membrane type insulation system with a secondary insulation layer having a plurality of panels with a panel securing portion for center securing that is disposed at a center of a lower panel of said secondary insulation layer so as to prevent heat loss from a gap between panels at the exterior of an LNG storage tank.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 11, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617